Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1-4, 6, 11-14, 16 and 20 have been amended.
In light of the Applicant’s amendments interpretation of claims 13 and 14 under 35 U.S.C. §112(f) have been withdrawn. 
In light of the Applicant’s amendments rejection of claims 11, 12 and 15-20 under 35 U.S.C. §101 have been withdrawn.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Meng Pua (Reg. No. 63214), on 06-23-2021 .

Claims are amended as follows:
	1. (Currently Amended) A method for monitoring data of a network application, the 	method comprising:
	initiating, via a browser embedded into a client application on a client device, a 	request to access a network application hosted on a server;

	decrypting, by the client application, the data communicated via the established 	secure session to monitor the network application, wherein to monitor the network 	application includes performing analysis on the decrypted data from the network 	application by determining a statistic from the decrypted data.

	6. (Currently Amended) The method of claim 1, comprising rendering at least a 	portion of the decrypted data in the display portion of the browser.
	11. (Currently Amended) A system for monitoring data of a network application, the 	system comprising:
	a client device having processor circuitry; 
	a browser embedded into a client application, the browser configured to initiate a 	request to access a network application hosted on a server, and to render data of the 	network application in a display portion of the browser; and
	the client application, executing on the processor circuitry of the client device, the client application configured to:

decrypt the data communicated via the established secure session to monitor the 	network application, wherein to monitor the network application includes 	performing analysis on the decrypted data from the network application by determining 	a statistic from the decrypted data.
	13. (Currently Amended) The system of claim 11, further comprising a network device 	having processor circuitry  configured to determine, responsive 	to the request, whether the request is initiated via the browser of the client application.
	16. (Currently Amended) The system of claim 11, wherein the client application is 	configured to 	render at least a portion of the decrypted data in the display portion of the browser.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the claim amendments above,  and for the reasons put forth in the Remarks of 05-11-2021 (pages 7-7). After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437